

Exhibit 10.58
 
LIMITED GUARANTY
 
This LIMITED GUARANTY, dated as of October 24, 2007 (this "Guaranty"), is made
by MARK S. WESTERN ("Guarantor"), in favor of J. ARON & COMPANY, as
administrative agent ("Administrative Agent") for the benefit of the
Beneficiaries (as defined in the Credit Agreement referred to below).
 
RECITALS:
 
WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of May 11, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"), by and among Tekoil and Gas Gulf
Coast, LLC, a Delaware limited liability company ("Borrower"; together with the
Guarantor, the Parent, and all Subsidiaries of the Borrower, the "Obligors"),
Tekoil & Gas Corporation (the "Parent") the lenders party thereto from time to
time (the "Lenders"), J. ARON & COMPANY, as Lead Arranger and Syndication Agent,
and J. ARON & COMPANY, as Administrative Agent for such Lenders (capitalized
terms not otherwise defined herein shall have the meanings assigned to them in
the Credit Agreement);
 
WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Obligors may enter into one or more Hedging Contracts with one or more Lender
Counterparties;
 
WHEREAS, the Guarantor (a) is a principal shareholder of the Parent, which in
turn owns 75% of the equity interests of the Borrower, and (b) will derive
substantial direct and indirect benefit from (i) the transactions contemplated
by the Credit Agreement and the other Transaction Documents and (ii) the Hedging
Contracts entered into with a Lender Counterparty.
 
WHEREAS, reference is made to that certain Amendment No. 3 and Waiver, dated as
of the date hereof, by and among the Borrower, the Parent, the lenders party
thereto, the Administrative Agent and the Lender Counterparty (the "Waiver"),
amending certain provisions of the Credit Agreement and waiving certain Events
of Default thereunder and under the Hedging Contracts.
 
WHEREAS, in consideration of the Waiver, the Guarantor has agreed to guarantee
the Borrower's and the other Guarantor's obligations under the Transaction
Documents and the Hedging Contracts as set forth herein and is executing and
delivering this Guaranty (i) to induce the Lenders to grant the Waiver, and (ii)
intending it to be a legal, valid, binding, enforceable and continuing
obligation of Guarantor, whether or not Guarantor derives any benefit from the
Credit Agreement, the Waiver, any other Transaction Document, or the Hedging
Contracts.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Guarantor and the Administrative Agent agree
as follows:
 
Section 1. Definitions. All capitalized terms not otherwise defined in this
Guaranty that are defined in the Credit Agreement shall have the meanings
assigned to such terms by the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2. Guaranty of the Obligations. Guarantor hereby irrevocably and
unconditionally guarantees to Administrative Agent for the ratable benefit of
the Beneficiaries the due and punctual payment in full of all Obligations when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the "Guaranteed
Obligations"). Without limiting the generality of the foregoing, Guarantor's
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Borrower to the any of the Beneficiaries
under the Transaction Documents and by the Borrower to the Lender Counterparties
but for the fact that they are unenforceable or not allowable due to insolvency
or the existence of a bankruptcy, reorganization or similar proceeding involving
the Borrower.
 
Section 3. Limitation. NOTWITHSTANDING THE FOREGOING OR ANY PROVISION HEREOF TO
THE CONTRARY, ADMINISTRATIVE AGENT’S RIGHT OF RECOVERY AGAINST GUARANTOR UNDER
THIS AGREEMENT IS LIMITED TO $1,000,000 (exclusive of any amounts payable by
Guarantor under Section 11(c) and/or Section 17 hereof). The foregoing
limitation shall not imply any limitation of which outstanding Guaranteed
Obligations are guaranteed, and Lender may request from Guarantor the payment of
any, including the last, outstanding Guaranteed Obligations, subject to the
foregoing limitation on total recovery under this Agreement.
 
Section 4. Payment by Guarantor. Guarantor hereby agrees, in furtherance of the
foregoing and not in limitation of any other right which any Beneficiary may
have at law or in equity against Guarantor by virtue hereof, that upon the
failure of the Borrower to pay any of the Guaranteed Obligations when and as the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantor will upon demand pay, or
cause to be paid, in immediately available funds, to Administrative Agent for
the ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, all
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower's becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
 
Section 5. Liability of Guarantor Absolute. Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, Guarantor agrees as follows:
 
(a) This Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of Guarantor and not merely a contract of
surety;
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default.
 
(c) The obligations of Guarantor hereunder are independent of the obligations of
Borrower and the obligations of any other guarantor (including the Parent) of
the obligations of Borrower, and a separate action or actions may be brought and
prosecuted against Guarantor whether or not any action is brought against
Borrower or any of such other guarantors and whether or not Borrower is joined
in any such action or actions.
 
(d) Any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of
Guarantor's liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto, or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including the Parent) with respect to the Guaranteed Obligations;
(v) enforce and apply any security now or hereafter held by or for the benefit
of such Beneficiary in respect hereof or the Guaranteed Obligations and direct
the order or manner of sale thereof, or exercise any other right or remedy that
such Beneficiary may have against any such security, in each case as such
Beneficiary in its discretion may determine consistent herewith or the
applicable Hedging Contract and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of Guarantor against
Borrower or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Transaction Documents or the Hedging
Contracts.
 
(e) This Guaranty and the obligations of Guarantor hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Transaction Documents or the
Hedging Contracts, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Transaction Documents, any of the
Hedging Contracts or any agreement or instrument executed pursuant thereto, or
of any other guaranty or security for the Guaranteed Obligations, in each case
whether or not in accordance with the terms hereof or such Transaction Document,
such Hedging Contract or any agreement relating to such other guaranty or
security; including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Borrower or
otherwise; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Transaction Documents or any of the Hedging
Contracts or from the proceeds of any security for the Guaranteed Obligations,
except to the extent such security also serves as collateral for indebtedness
other than the Guaranteed Obligations) to the payment of indebtedness other than
the Guaranteed Obligations, even though any Beneficiary might have elected to
apply such payment to any part or all of the Guaranteed Obligations; (v) any
change, restructuring or termination of the corporate structure or existence of
any Obligor or any of its Subsidiaries, including without limitation as a result
of any Beneficiary's consent to the change, reorganization or termination of the
corporate structure or existence of any Obligor or any of its Subsidiaries and
to any corresponding restructuring of the Guaranteed Obligations; (vi) any
failure to perfect or continue perfection of a security interest in any
collateral which secures any of the Guaranteed Obligations; (vii) any taking,
exchange, release or non-perfection of any collateral for all or any of the
Guaranteed Obligations; (viii) any manner of application of collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Guaranteed
Obligations or any other obligations of any other Person under the Transaction
Documents or Hedging Contracts or any other assets of the Borrower, the Parent
or any of their respective Subsidiaries; (ix) any failure of any Beneficiary to
disclose to any Obligor any information relating to the business, condition
(financial or otherwise), operations, properties or prospects of any Person now
or in the future known to such Beneficiary (and Guarantor hereby irrevocably
waives any duty on the part of any Beneficiary to disclose such information);
(x) any defenses, set-offs or counterclaims which Borrower may allege or assert
against any Beneficiary in respect of the Guaranteed Obligations, including
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; (xi) any other act or
thing or omission, or delay to do any other act or thing, which may or might in
any manner or to any extent vary the risk of Guarantor as an obligor in respect
of the Guaranteed Obligations; and (xii) any other circumstance or any existence
of or reliance on any representation by any Beneficiary that might otherwise
constitute a defense available to, or a discharge of, the Borrower, Guarantor or
any other guarantor, surety or other Person.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Section 6. Waivers by Guarantor. Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by Guarantor, to (i) proceed against Borrower, any other
guarantor (including the Parent) of the Guaranteed Obligations or any other
Person, (ii) proceed against or exhaust any security held from Borrower, any
such other guarantor or any other Person, (iii) proceed against or have resort
to any balance of any Deposit Account or credit on the books of any Beneficiary
in favor of Borrower or any other Person, or (iv) pursue any other remedy in the
power of any Beneficiary whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of Borrower or
any other guarantor including any defense based on or arising out of the lack of
validity or the unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary's errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of Guarantor's obligations hereunder, (ii) the benefit of any statute of
limitations affecting Guarantor's liability hereunder or the enforcement hereof,
(iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedging Contracts or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 5 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Section 7. Waiver of Subrogation, Contribution, etc. Guarantor hereby waives any
claim, right or remedy, direct or indirect, that Guarantor now has or may
hereafter have against Borrower or any other guarantor or any of its assets in
connection with this Guaranty or the performance by Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
Guarantor now has or may hereafter have against Borrower with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Commitments shall have terminated, Guarantor shall withhold exercise of any
right of contribution Guarantor may have against any other guarantor (including
the Parent) of the Guaranteed Obligations. Guarantor further agrees that, to the
extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification Guarantor
may have against Borrower or against any collateral or security, and any rights
of contribution Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Borrower,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full and the Credit Agreement is still in effect, such amount shall be
held in trust for Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to Administrative Agent for the benefit of Beneficiaries
to be credited and applied against the Guaranteed Obligations, whether matured
or unmatured, in accordance with the terms hereof.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 8. Subordination of Other Obligations. Any Indebtedness of Borrower or
any other guarantor now or hereafter held by Guarantor is hereby subordinated in
right of payment to the Guaranteed Obligations, and any such indebtedness
collected or received by Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of Guarantor under any other provision hereof.
 
Section 9. Authority of Guarantor or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of Guarantor or Borrower or
the officers, directors or any agents acting or purporting to act on behalf of
any of them.
 
Section 10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedging Contracts may be
entered into from time to time, in each case without notice to or authorization
from Guarantor regardless of the financial or other condition of Borrower at the
time of any such grant or continuation or at the time such Hedging Contract is
entered into, as the case may be. No Beneficiary shall have any obligation to
disclose or discuss with Guarantor its assessment, or Guarantor's assessment, of
the financial condition of Borrower. Guarantor acknowledges that it has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Transaction Documents and the Hedging Contracts, and Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Guarantor hereby waives and relinquishes any duty on the
part of any Beneficiary to disclose any matter, fact or thing relating to the
business, operations or conditions of Borrower now known or hereafter known by
any Beneficiary.
 
Section 11. Bankruptcy, etc.
 
(a) So long as any Guaranteed Obligations remain outstanding, Guarantor shall
not, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Required Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Borrower or any other guarantor. The obligations of Guarantor
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or any other guarantor or by any defense which
Borrower or any other guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
 
(b) Guarantor acknowledges and agrees that any interest on any portion of the
Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantor and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantor pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantor will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(c) In the event that all or any portion of the Guaranteed Obligations are paid,
the obligations of Guarantor hereunder shall continue and remain in full force
and effect or be reinstated, as the case may be, in the event that all or any
part of such payment(s) are rescinded or recovered directly or indirectly from
any Beneficiary as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder. GUARANTOR SHALL DEFEND AND INDEMNIFY
EACH BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST OR
EXPENSE UNDER THIS SECTION 11(c) (INCLUDING REASONABLE ATTORNEYS' FEES AND
EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED
BENEFICIARY'S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY,
COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED BENEFICIARY'S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. ANY AMOUNTS PAYABLE BY GUARANTOR
PURSUANT TO THIS SECTION SHALL BE EXCLUDED FROM CALCULATION OF THE LIMITATION
SET FORTH IN SECTION 3 ABOVE.
 
Section 12. Representations and Warranties. Guarantor hereby represents and
warrants as follows:
 
(a) There are no conditions precedent to the effectiveness of this Guaranty.
Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements involving the Borrower contemplated by
the Transaction Documents and the Hedging Contracts with a Lender Counterparty
and that the waivers set forth in this Guaranty are knowingly made in
contemplation of such benefits.
 
(b) Guarantor has, independently and without reliance upon any Beneficiary and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Guaranty.
 
(c) The obligations of Guarantor under this Guaranty are the valid, binding and
legally enforceable obligations of Guarantor, and this Guaranty has been duly
and validly executed and delivered by Guarantor.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Section 13. Right of Set-Off. Upon the occurrence and during the continuance of
any Event of Default, any Beneficiary is hereby authorized at any time, to the
fullest extent permitted by law, to set off and apply any deposits (general or
special, time or demand, provisional or final) and other indebtedness owing by
such Beneficiary to the account of Guarantor against any and all of the
obligations of Guarantor under this Guaranty, irrespective of whether or not
such Beneficiary shall have made any demand under this Guaranty and although
such obligations may be contingent and unmatured. Such Beneficiary shall
promptly notify Guarantor after any such set-off and application is made,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Beneficiaries under this Section
13 are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which any Beneficiary may have.
 
Section 14. Amendments, Etc. Other than to the extent required under the Credit
Agreement, no amendment or waiver of any provision of this Guaranty and no
consent to any departure by Guarantor therefrom shall in any event be effective
unless the same shall be in writing and signed by Guarantor, the Administrative
Agent and the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
Section 15. Notices, Etc. All notices and other communications provided for
hereunder shall be sent in the manner provided for in Section 10.1 of the Credit
Agreement and if to Guarantor, at its address specified on the signature page
hereto and if to the Administrative Agent or any Lender, at its address
specified in or pursuant to the Credit Agreement, and if to a Lender
Counterparty, at its address specified in the applicable Hedging Contract. All
such notices and communications shall be effective when delivered, except that
notices and communications to the Administrative Agent shall not be effective
until received by the Administrative Agent.
 
Section 16. Continuing Guaranty: Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and applies to all Guaranteed Obligations,
whether existing now or in the future and shall (a) remain in full force and
effect until the payment in full of all Guaranteed Obligations and all other
amounts payable under the Transaction Documents and the Hedging Contracts, the
termination the Credit Agreement, and the termination of all the Commitments,
(b) be binding upon Guarantor and its successors and assigns, (c) inure to the
benefit of and be enforceable by the Administrative Agent, each Lender, and
their respective successors, and, in the case of transfers and assignments made
in accordance with the Credit Agreement, transferees and assigns, and (d) inure
to the benefit of and be enforceable by a Lender Counterparty and each of its
successors, transferees and assigns to the extent such successor, transferee or
assign is a Lender or an Affiliate of a Lender. Without limiting the generality
of the foregoing clause (c), subject to the Credit Agreement, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitment, the Loans owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, subject,
however, in all respects to the provisions of the Credit Agreement. Guarantor
acknowledges that upon any Person becoming a Lender or the Administrative Agent
in accordance with the Credit Agreement, such Person shall be entitled to the
benefits hereof.
 
 
-8-

--------------------------------------------------------------------------------

 
 
Section 17. INDEMNITY.  Guarantor agrees to defend (subject to Indemnitees'
selection of counsel), indemnify, pay and hold harmless, Royalty Owner and each
Beneficiary and the officers, partners, directors, trustees, employees, agents
and Affiliates of each Beneficiary (each, an "Indemnitee"), from and against any
and all Indemnified Liabilities, INCLUDING WITHOUT LIMITATION ANY INDEMNIFIED
LIABILITIES CAUSED, IN WHOLE OR IN PART, BY THE NEGLIGENCE OF SUCH INDEMNIFIED
PARTY (IN EACH CASE WHETHER ALLEGED, ARISING OR IMPOSED IN A LEGAL PROCEEDING
BROUGHT BY OR AGAINST ANY OBLIGOR, ANY INDEMNITEE, OR ANY OTHER PERSON),
provided, Guarantor shall have no obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of that
Indemnitee. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 17 may be unenforceable in whole or in
part because they are violative of any law or public policy, Guarantor shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them. Any amounts payable by Guarantor
pursuant to this Section shall be excluded from calculation of the limitation
set forth in Section 3 above.
 
Section 18. WAIVER OF PUNITIVE DAMAGES. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, GUARANTOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY
BENEFICIARY OR ANY BENEFICIARY'S AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR
AGENTS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) (WHETHER OR NOT THE
CLAIM THEREFOR IS BASED ON CONTRACT, TORT OR DUTY IMPOSED BY ANY APPLICABLE
LEGAL REQUIREMENT) ARISING OUT OF, IN CONNECTION WITH, ARISING OUT OF, AS A
RESULT OF, OR IN ANY WAY RELATED TO, THIS GUARANTY OR ANY TRANSACTION DOCUMENT
OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS THEREOF OR
ANY ACT OR OMISSION OR EVENT FROM TIME TO TIME OCCURRING IN CONNECTION
THEREWITH, AND GUARANTOR HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY
SUCH CLAIM OR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR. GUARANTOR FURTHER WARRANTS AND REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY
AND VOLUNTARILY GIVES THIS WAIVER FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR
IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 18 AND EXECUTED BY GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER
BENEFICIARY), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR TO ANY OF THE OTHER TRANSACTION
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. 
 
 
-9-

--------------------------------------------------------------------------------

 
 
Section 19. Survival of Representations, Warranties and Agreements; Termination.
All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of Guarantor set forth in Section 17 shall survive the payment of the
Loans, the termination of the Credit Agreement and the termination hereof.
 
Section 20. No Waiver; Remedies Cumulative. No failure or delay on the part of
any Beneficiary in the exercise of any power, right or privilege hereunder or
under any other Transaction Document or any Hedging Contract shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. The rights, powers and remedies given to any
Beneficiary hereby are cumulative and shall be in addition to and independent of
all rights, powers and remedies existing by virtue of any statute or rule of law
or in any of the other Transaction Documents or any Hedging Contract. Any
forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.
 
Section 21. Severability. In case any provision in or obligation hereunder shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
Section 22. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
 
Section 23. APPLICABLE LAW. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE
OBLIGORS AND THE BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
 
Section 24. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY OBLIGOR ARISING OUT OF OR RELATING HERETO OR ANY OTHER TRANSACTION DOCUMENT,
OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS GUARANTY, GUARANTOR, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE GUARANTOR AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 16; (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
OBLIGOR IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (e) AGREES BENEFICIARIES
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY OBLIGOR IN THE COURTS OF ANY OTHER JURISDICTION.
 
 
-10-

--------------------------------------------------------------------------------

 
 
Section 25. WAIVER OF JURY TRIAL. GUARANTOR, AND EACH BENEFICIARY HEREOF, AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. GUARANTOR AND EACH BENEFICIARY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
GUARANTY, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 25 AND EXECUTED BY GUARANTOR, THE ADMINISTRATIVE AGENT
AND EACH LENDER), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER TRANSACTION
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE CREDIT
EXTENSIONS MADE UNDER THE CREDIT AGREEMENT. IN THE EVENT OF LITIGATION, THIS
GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
Section 26. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Guaranteed
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law, shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under the Credit Agreement at any time exceeds the Highest Lawful
Rate, the outstanding amount of the Loans made thereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in the Credit Agreement had at all times been in effect.
In addition, if when the Loans made thereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in the Credit Agreement had at all times
been in effect, then to the extent permitted by law, Borrower shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Beneficiaries, the Borrower and the
Guarantor to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender's option
be applied to the outstanding amount of the Loans made under the Credit
Agreement or be refunded to Borrower. 
 
 
-11-

--------------------------------------------------------------------------------

 
 
Section 27. Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
 
Section 28. USA Patriot Act Notice. Each Beneficiary that is subject to the Act
(as hereinafter defined) and Administrative Agent (for itself and not on behalf
of any Beneficiary) hereby notifies Guarantor that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies Guarantor, which information includes the name and address of such
Persons and other information that will allow such Beneficiary or Administrative
Agent, as applicable, to identify such Persons in accordance with the Act.
 
THIS GUARANTY AND THE TRANSACTION DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE BENEFICIARIES AND THE GUARANTOR WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. 
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[Remainder of this page intentionally left blank.]
 
 
-12-

--------------------------------------------------------------------------------

 
 
Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

         
GUARANTOR:
 
   
 
 
Mark S. Western 
     
/s/ Mark S. Western
 

--------------------------------------------------------------------------------

Address of Guarantor:
 
5036 Dr. Phillips Blvd, #232
Orlando, Florida 32819

 
 
Signature Page to Limited Guaranty

--------------------------------------------------------------------------------

 
 